                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 1 of 10



                                       1    Leon Silver (SBN: 012884)
                                            lsilver@grsm.com
                                       2    Tony Salvatore (SBN: 033783)
                                            tsalvatore@grsm.com
                                       3    Sean P. Flynn (NV SBN: 15408)
                                            sflynn@grsm.com
                                       4    GORDON REES SCULLY MANSUKHANI, LLP
                                            Two North Central Avenue, Suite 2200
                                       5    Phoenix, AZ 85004
                                            Telephone: (602) 794-2490
                                       6
                                            Attorneys for Defendant
                                       7    IC System, Inc.
                                       8
                                       9                           UNITED STATES DISTRICT COURT
                                       10                             FOR THE DISTRICT OF ARIZONA
                                       11
Gordon Rees Scully Mansukhani, LLP




                                       12   Pete Taylor, an Individual,                Case No.: 4:20-cv-00494-CKJ
 Two North Central Avenue Suite 2200




                                       13                                 Plaintiff,
                                                                                       MOTION TO DISMISS FOR FAILURE
        Phoenix, AZ 85004




                                       14         vs.                                  TO STATE A CLAIM; AND
                                       15   IC System, Inc., a Minnesota               REQUEST FOR JUDICIAL NOTICE
                                            corporation,
                                       16
                                                                          Defendant.   (ORAL ARGUMENT REQUESTED)
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 2 of 10



                                       1           Defendant, IC System, Inc. (“ICS”), by and through its counsel of record Gordon
                                       2    Rees Scully Mansukhani, LLP, hereby moves to dismiss the Complaint and action
                                       3    against it pursuant to Federal Rule of Civil Procedure Rule 12(b)(6), for failure to state a
                                       4    claim upon which relief can be granted. This Motion is supported by the following
                                       5    Memorandum of Points and Authorities.
                                       6                    MEMORANDUM OF POINTS AND AUTHORITIES
                                       7    I.    INTRODUCTION:
                                       8           Plaintiff has alleged two claims pursuant to the Fair Debt Collection Practices
                                       9    Act, 15 U.S.C. 1692 et seq. (“FDCPA”). Plaintiff, however, has failed to state facts
                                       10   sufficient to state a claim upon which relief can be granted, and this lawsuit should be
                                       11   dismissed.
Gordon Rees Scully Mansukhani, LLP




                                       12          In the first instance Plaintiff has alleged that ICS told him he did not owe the
 Two North Central Avenue Suite 2200




                                       13   debt. Thus, he is not a “consumer’ under the statute. The crux of Plaintiff’s complaint,
        Phoenix, AZ 85004




                                       14   however, is that ICS allegedly reported a debt that does not belong to Plaintiff on his
                                       15   credit report. This is a factual impossibility. Because of these reasons, Plaintiff’s
                                       16   complaint should be dismissed, with prejudice.
                                       17   II.   PROCEDURAL BACKGROUND:
                                       18          On October 7, 2020, Plaintiff filed this action in the Arizona Small Claims Court
                                       19   in the County of Cochise. [Dkt. 1-2.] On November 9, 2020, Defendant timely
                                       20   removed this matter to this Court. [Dkt. 1.] On November 16, 2020, Defendant timely
                                       21   answered the original complaint. [Dkt. 8.]
                                       22          On December 2, 2020, Plaintiff’s Counsel appeared in this matter on behalf of
                                       23   Plaintiff by way of a Pro Hac Vice motion. [See gen. Docket Remark] No motion
                                       24   appears to have ever actually been filed.
                                       25          On February 11, 2021, Plaintiff’s Counsel filed a motion for leave to file a first
                                       26   amended complaint. [Dkt. 11.] On March 5, 2021, ICS filed its notice of non-
                                       27   opposition, but reserved the right to file a motion to dismiss. [Dkt. 19.] On May 25,
                                       28   2021, this Court granted Plaintiff’s motion for leave to file a first amended complaint.

                                                                                         -1-
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 3 of 10



                                       1    [Dkt. 21.] On June 4, 2021, Plaintiff filed his first amended complaint. [Dkt. 22.]
                                       2    III. FACTUAL ALLEGATIONS:
                                       3           Plaintiff alleges that in September 2020 he discovered ICS was reporting a
                                       4    collection account on his credit report. [Dkt. 22, ¶ 8.]1 Plaintiff does not say, however,
                                       5    what the collection account was for; i.e., credit card debt, student loan, car loan,
                                       6    telephone bill, etc. Nor does Plaintiff state on which credit report this collection account
                                       7    appeared; i.e., Experian, Trans Union, and/or Equifax. These facts all are presumably
                                       8    within Plaintiff’s knowledge.
                                       9           Then, Plaintiff alleges on September 17, 2020, he spoke with ICS who told him
                                       10   the debt was a medical debt, but that it belonged to someone other than him. [Id. at ¶¶
                                       11   9-12.] The term “consumer” means any natural person obligated or allegedly obligated
Gordon Rees Scully Mansukhani, LLP




                                       12   to pay any debt. 15 U.S. Code § 1692a(3). Noticeably absent from Plaintiff’s FAC is
 Two North Central Avenue Suite 2200




                                       13   any allegation that ICS ever contended Plaintiff is obligated to pay the subject debt.
        Phoenix, AZ 85004




                                       14          Plaintiff next alleges that he disputed the debt and requested deletion, but ICS
                                       15   refused and failed to even notate the debt as disputed. [Id. at ¶¶ 13-15.] Plaintiff fails,
                                       16   however, to identify when he noticed the debt was still reporting, or on which credit
                                       17   reports. Again, these are facts within Plaintiff’s knowledge.
                                       18          Finally, Plaintiff concludes that because of ICS, his credit score has decreased;
                                       19   his ability to obtain credit was harmed; and he was emotionally disturbed as a result.
                                       20   [Id. at ¶¶ 16-18.] Plaintiff again, however, does not state what the score decrease was,
                                       21   that he was denied any credit applications because of ICS’ alleged reporting, or what
                                       22   was the nature of his allege emotional distress. In other words, these are purely bald
                                       23   conclusions.
                                       24
                                       25
                                       26
                                            1
                                              It is a common misconception to say a Data Furnisher, such as ICS, reported any trade line to
                                       27   any specific consumers account. https://files.consumerfinance.gov/f/201212_cfpb_credit-
                                       28   reporting-white-paper.pdf, see § 5.0, page 21-22. Rather, it is the credit reporting agency that
                                            assigns a tradeline to a specific consumer’s account.
                                                                                          -2-
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 4 of 10



                                       1    IV. LEGAL ARGUMENTS:
                                       2            A.    Legal Standards.
                                       3            Federal Rule of Civil Procedure 8 states a plaintiff must provide “a short and

                                       4    plain statement of the claim showing that the pleader is entitled to relief” Fed. R. Civ.

                                       5    Proc. 8(a)(2). But, Federal Rules of Civil Procedure, Rule 12 authorizes a motion to

                                       6    dismiss a claim for “failure to state a claim upon which relief can be granted[.]” Fed. R.

                                       7    Civ. Proc. 12(b)(6).

                                       8            While brevity in a pleading is required, it is not enough simply to allege that a

                                       9    wrong has been committed and demand relief. The underlying requirement is that a

                                       10   pleading give “fair notice” of the claim being asserted and the “grounds upon which it

                                       11   rests.” Bell Atlantic Corp. v. Twombly (2007) 550 US 544, 555 (internal quotes
                                            omitted); Swierkiewicz v. Sorema N.A. (2002) 534 US 506, 513 (same); and Oliver v.
Gordon Rees Scully Mansukhani, LLP




                                       12
 Two North Central Avenue Suite 2200




                                       13   Ralphs Grocery Co. (9th Cir. 2011) 654 F3d 903, 908. This requirement “serves to
        Phoenix, AZ 85004




                                       14   prevent costly discovery on claims with no underlying factual or legal basis.” Migdal v.

                                       15   Rowe Price-Fleming Int'l, Inc. (4th Cir. 2001) 248 F3d 321, 328 (“plaintiffs cannot

                                       16   simply promise the court that once they have completed discovery, something will turn

                                       17   up.”)

                                       18           Further, the Supreme Court has expressly rejected a rule first stated in Conley v.

                                       19   Gibson that “a complaint should not be dismissed for failure to state a claim unless it

                                       20   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

                                       21   which would entitle him to relief” Conley v. Gibson (1957) 355 US 41, 45-46. In fact,

                                       22   the Supreme Court held this “no set of facts” language “has earned its retirement” and

                                       23   “is best forgotten.” Bell Atlantic Corp. v. Twombly, supra, 550 US at 562.

                                       24           In addition to providing “fair notice” of the claim, a pleading’s factual allegations

                                       25   must show “that the pleader is entitled to relief.” To do so, the pleading must allege

                                       26   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

                                       27   v. Twombly, supra, 550 US at 570; Johnson v. City of Shelby, Miss. (2014) 574 US 10,

                                       28   12 (Twombly/Iqbal require that a plaintiff “plead facts sufficient to show that [the] claim

                                                                                         -3-
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 5 of 10



                                       1    has substantive plausibility.”) This pleading rule requires that a party “demonstrate the
                                       2    plausibility, as opposed to conceivability, of its causes of action in the complaint.”
                                       3    Nuveen Mun. Trust ex rel. Nuveen High Yield Mun. Bond Fund v. WithumSmith Brown,
                                       4    P.C. (3rd Cir. 2012) 692 F3d 283, 303; see also Levin v. Miller (7th Cir. 2014) 763 F3d
                                       5    667, 671 (Twombly/Iqbal “wrote that judges may bypass implausible allegations and
                                       6    insist that complaints contain enough detail to allow courts to separate fantasy from
                                       7    claims worth litigating”).
                                       8           The purpose of the plausibility requirement is “to prevent settlement extortion -
                                       9    using discovery to impose asymmetric costs on defendants in order to force a settlement
                                       10   advantageous to the plaintiff regardless of the merits of his suit.” Pension Benefit
                                       11   Guaranty Corp. ex rel. St. Vincent Catholic Med. Ctrs. Retirement Plan v. Morgan
Gordon Rees Scully Mansukhani, LLP




                                       12   Stanley Investment Mgmt. Inc. (2nd Cir. 2013) 712 F3d 705, 719; Atieh v. Riordan (1st
 Two North Central Avenue Suite 2200




                                       13   Cir. 2013) 727 F3d 73, 76 (“The plausibility standard is a screening mechanism
        Phoenix, AZ 85004




                                       14   designed to weed out cases that do not warrant either discovery or trial”); Bell Atlantic
                                       15   Corp. v. Twombly, supra, 550 US at 558-559; see also Somers v. Apple, Inc. (9th Cir.
                                       16   2013) 729 F3d 953, 966 (“specificity of facts is warranted before permitting a case to
                                       17   proceed into costly and protracted discovery in an antitrust case.”)
                                       18          Plausibility is not “akin” to probability “but it asks for more than a sheer
                                       19   possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal (2009) 556 U.S.
                                       20   662, 678. If a claim sets forth facts that are “merely consistent with” defendant's
                                       21   liability, it “stops short of the line between possibility and plausibility of ‘entitlement to
                                       22   relief.’” Id.
                                       23          “To survive a motion to dismiss, a complaint must contain sufficient factual
                                       24   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft
                                       25   v. Iqbal, supra, 556 U.S. at 678 (quoting Bell Atlantic v. Twombly (2007) 550 U.S. 544,
                                       26   570 (2007)). “Determining whether a complaint states a plausible claim for relief” is “a
                                       27   context-specific task that requires the reviewing court to draw on its judicial experience
                                       28   and common sense.” Ashcroft v. Iqbal, supra, 556 US at 678-79. “A claim has facial

                                                                                          -4-
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 6 of 10



                                       1    plausibility when the plaintiff pleads factual content that allows the court to draw the
                                       2    reasonable inference that the defendant is liable for the misconduct alleged.” Id.
                                       3    “[L]abels and conclusions” or “a formulaic recitation of the elements of a cause of
                                       4    action will not do.” Bell Atlantic Corp. v. Twombly, supra, 550 US at 555.
                                       5          B.      Judicial Notice.
                                       6           For purposes of a Rule 12(b)(6) motion a court can “augment” the facts and
                                       7    inferences from the body of the complaint with “matters of public record, and facts
                                       8    susceptible to judicial notice.” Haley v. City of Boston (1st Cir. 2011) 657 F3d 39, 46;
                                       9    Coto Settlement v. Eisenberg (9th Cir. 2010) 593 F3d 1031, 1038. This Court may take
                                       10   judicial notice of facts “not subject to reasonable dispute because it [. . . ] (2) can be
                                       11   accurately and readily determined from sources whose accuracy cannot reasonably be
Gordon Rees Scully Mansukhani, LLP




                                       12   questioned.” Fed. R. Evid. 201(b)(2).
 Two North Central Avenue Suite 2200




                                       13          Here, pursuant to Federal Rule of Evidence 201(b)(2), Defendant asks this Court
        Phoenix, AZ 85004




                                       14   to take Judicial Notice of the U.S. Consumer Financial Protection Bureau’s 2012 Key
                                       15   Dimensions and Processes in the U.S. Credit Reporting System: A review of how the
                                       16   nation’s largest credit bureaus manage consumer data, wherein at section 5.0 on pages
                                       17   21-22, the CFPB explains how credit reporting works relative to the assignment of trade
                                       18   lines to individual credit report – a subject matter which is central to the allegations of
                                       19   Plaintiff’s first amended complaint and not subject to any reasonable dispute since the
                                       20   document comes from a federal agency charged with promulgating rules and regulations
                                       21   for, inter alia, credit reporting.
                                       22          In relevant part, the CFPB explains:
                                       23                 Once the NCRAs have received trade line information from a
                                                          furnisher they must assign it to a specific consumer’s identity.
                                       24                 . . . In a typical month, an NCRA receives updates on over 1.3
                                                          billion trade lines.54 With this much information included in
                                       25                 and added to their databases, the NCRAs face technical and
                                                          operational challenges in attributing information to the proper
                                       26                 consumer’s file.
                                       27                 …
                                       28                 Typically, the furnisher reports the personally identifying

                                                                                         -5-
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 7 of 10



                                       1                  information that was provided by the consumer in the
                                                          consumer’s original application for credit or through updates
                                       2                  (such as for current address or married name) that a consumer
                                                          may provide in the course of his or her relationship with the
                                       3                  furnisher.
                                       4                  …
                                       5                  Once a trade line has passed the NCRAs’ initial vetting and
                                                          screening, the NCRAs assign or post that trade line to the
                                       6                  credit file of a specific consumer if they believe there is a
                                                          match.
                                       7
                                            https://files.consumerfinance.gov/f/201212_cfpb_credit-reporting-white-paper.pdf, see §
                                       8
                                            5.0, page 21-22 (last visited on June 16, 2021).
                                       9
                                                  C.      Plaintiff Failed to State a Claim Under 15 U.S.C. § 1692e(8).
                                       10
                                                   A debt collector may not use any false, deceptive, or misleading representation or
                                       11
                                            means in connection with the collection of any debt. 15 U.S.C. § 1692e.
Gordon Rees Scully Mansukhani, LLP




                                       12
 Two North Central Avenue Suite 2200




                                            Communicating or threatening to communicate to any person credit information which
                                       13
                                            is known or which should be known to be false, including the failure to communicate
        Phoenix, AZ 85004




                                       14
                                            that a disputed debt is disputed. 15 U.S.C. § 1692e(8).
                                       15
                                                   In order to state a claim under 15 U.S.C. § 1692e(8), a plaintiff must allege:
                                       16
                                                       1. A Debt Collector2;
                                       17
                                                       2. communicated3, or threatened to communicate,
                                       18
                                                       3. to a third party;
                                       19
                                                       4. credit information concerning a Consumer4;
                                       20
                                                       5. that the Debt Collector knew, or should have known, was false; including
                                       21
                                                          the failure to communicate that a disputed debt is disputed.
                                       22
                                                   Here, Plaintiff has effectively pled himself out of being able to assert this claim.
                                       23
                                            As stated infra, Plaintiff alleged on September 17, 2020, he spoke with ICS who told
                                       24
                                            him the debt belonged to someone other than him. [Id. at ¶¶ 9-12.] The term
                                       25
                                            “consumer” means any natural person obligated or allegedly obligated to pay any debt.
                                       26
                                       27   2
                                              15 U.S.C. 1692a(6)
                                            3
                                       28     15 U.S.C. 1692a(2)
                                            4
                                              15 U.S.C. 1692a(3)
                                                                                        -6-
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 8 of 10



                                       1    15 U.S. Code § 1692a(3). Noticeably absent from Plaintiff’s first amended complaint is
                                       2    any allegation that ICS ever contended Plaintiff is obligated to pay the subject debt, or
                                       3    that ICS ever threatened Plaintiff with communicating credit information to any third
                                       4    party.
                                       5             Also, it is an indisputable fact that ICS did not report the subject debt to
                                       6    Plaintiff’s credit report. As the CFPB has stated, furnisher’s like ICS submit trade line
                                       7    information to credit reporting agencies, and the credit reporting agencies decide to
                                       8    which credit report the trade line information should be assigned.
                                       9             Thus, Plaintiff has failed to state facts sufficient to state a claim upon which relief
                                       10   can be granted, and this claim should be dismissed.
                                       11            D.    Plaintiff Failed to State a Claim Under 15 U.S.C. § 1692f.
Gordon Rees Scully Mansukhani, LLP




                                       12            The FDCPA prohibits a debt collector from using any “unfair or unconscionable
 Two North Central Avenue Suite 2200




                                       13   means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f.
        Phoenix, AZ 85004




                                       14                  Section 1692f “serves a backstop function, catching those
                                                           ‘unfair practices’ which somehow manage to slip by §§
                                       15                  1692d & 1692e.” Edwards v. McCormick, 136 F. Supp. 2d
                                                           795, 806 (S.D. Ohio 2001). Given this purpose, “courts have
                                       16                  dismissed claims under 15 U.S.C. § 1692f where such claims
                                                           are based on facts that are also the basis for another more
                                       17                  specific FDCPA claim.” Martin v. Target Card Servs., No.
                                                           CV 17-5372 PA (MRWx), 2018 WL 2723258, at *5 (C.D.
                                       18                  Cal. Apr. 24, 2018). See, e.g., Lake v. Consumer Adjustment
                                                           Co., Inc., No. 4:15-CV-01495-JCH, 2015 WL 8770719, at *4
                                       19                  (E.D. Mo. Dec. 14, 2015) (dismissing a plaintiff's claim under
                                                           Section 1692f which arose from the same set of factual
                                       20                  allegations as his Section 1692e claim); Foti v. NCO Fin.
                                                           Sys., Inc., 424 F. Supp. 2d 643, 667 (S.D.N.Y. 2006) (holding
                                       21                  that the plaintiffs’ Section 1692f claim was deficient where
                                                           the plaintiffs did not “identify any misconduct beyond that
                                       22                  which Plaintiffs assert violate other provisions of the
                                                           FDCPA.”); Turner v. Prof'l Recovery Servs., Inc., 956 F.
                                       23                  Supp. 2d 573, 580-81 (D.N.J. 2013) (granting summary
                                                           judgment for defendant on § 1692f claim based entirely on
                                       24                  alleged conduct encompassed by Sections 1692c(a)(1) and
                                                           1692d of the FDCPA).
                                       25
                                            Muzyka v. Rash Curtis & Assocs., No. 2:18-CV-01097 WBS, 2019 WL 2869114, at *6
                                       26
                                            (E.D. Cal. July 3, 2019); see also, Rush v. Portfolio Recovery Assoc., LLC, 977 F.Supp.
                                       27
                                            2d 414, 432 (D.N.J. 2013)
                                       28

                                                                                           -7-
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 9 of 10



                                       1           In Sussman v. I.C. System, Inc., 928 F.Supp.3d 784, 797 (S.D.N.Y. 2013), the
                                       2    court determined the plaintiff’s Section 1692f claim was deficient “because his
                                       3    allegations fail to ‘identify any misconduct beyond that which Plaintiff[] assert[s]
                                       4    violate[s] other provisions of the FDCPA.’” (quoting Foti v. NCO Financial Systems,
                                       5    Inc., 424 F. Supp. 2d 643, 667 (S.D.N.Y. 2006).
                                       6           Similarly, in Ashlund v. I.C. System, Inc., No. 3:17CV65 (JBA), 2018 WL
                                       7    3448163 (D. Conn. July 17, 2018) that Court recognized:
                                       8                 Courts have dismissed Section 1692f claims that do “not
                                                         identify any misconduct beyond that which Plaintiffs assert
                                       9                 violate other provisions of the FDCPA.” Id.; see also May v.
                                                         Asset Acceptance LLC, No. 11-CV-525S, 2013 WL 1337173,
                                       10                at *7 (W.D.N.Y. Mar. 29, 2013). Here, Plaintiff's claim that
                                                         Defendant's calls qualified as unconscionable behavior under
                                       11                Section 1692f is based on the same alleged conduct as
                                                         Plaintiff's Sections 1692d and d(5) claims and similarly is
Gordon Rees Scully Mansukhani, LLP




                                       12                dismissed.
 Two North Central Avenue Suite 2200




                                       13   Ashlund v. I.C. System, Inc., No. 3:17CV65 (JBA), 2018 WL 3448163, at *5 (D. Conn.
        Phoenix, AZ 85004




                                       14   July 17, 2018).
                                       15          Here, Plaintiff does not identify any misconduct beyond that which he alleges
                                       16   violated other FDCPA provisions. In fact, Plaintiff specifically alleges the conduct that
                                       17   serves as the basis for his Section 1692f claim is the credit reporting of the subject debt.
                                       18   [Dkt. 22, ¶ 29.] This is the same alleged conduct that serves as the basis for Plaintiff’s
                                       19   Section 1692d claim. [Id. at ¶¶ 23-27.]
                                       20          Thus, Plaintiff has failed to state facts sufficient to state a claim upon which relief
                                       21   can be granted, and this claim should be dismissed.
                                       22   V.    CONCLUSION:
                                       23          As demonstrated above, Plaintiff has failed to state facts sufficient to state a
                                       24   claim upon which relief can be granted. Plaintiff failed to allege he was a consumer
                                       25   under the FDCPA, and failed to allege that ICS did, or threatened, to communicate the
                                       26   debt to a third party. Moreover, the CFPB has clearly taken the position that furnisher’s
                                       27   like ICS do not report trade lines to specific credit reports. Rather, the credit reporting
                                       28   agencies make an independent assessment of whose credit report particular trade lines

                                                                                         -8-
                                            Case 4:20-cv-00494-CKJ Document 23 Filed 06/21/21 Page 10 of 10



                                       1    are assigned – and thus mistakes, by the credit reporting agencies, will be made. Lastly,
                                       2    Plaintiff’s 1692f claim is unsupported by any independent allegations of wrongdoing.
                                       3           Thus, ICS requests Plaintiff’s first amended complaint be dismissed in its
                                       4    entirety, with prejudice.
                                       5
                                       6           Dated: June 21, 2021
                                                                                    GORDON REES SCULLY MANSUKHANI, LLP
                                       7
                                       8                                            By: __s/Sean P. Flynn______________
                                                                                          Leon Silver
                                       9                                                  Tony Salvatore
                                                                                          Sean P. Flynn
                                       10                                                 Attorneys for Defendant
                                                                                          IC System, Inc.
                                       11
Gordon Rees Scully Mansukhani, LLP




                                       12
 Two North Central Avenue Suite 2200




                                       13
        Phoenix, AZ 85004




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                       -9-
